SCHEDULE 13D Information to be Included in Statements Filed Pursuant to Rule 13d-1(a) and Amendments Thereto Filed Pursuant to Rule 13d-2(a) SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Under the Securities Exchange Act of 1934 (Amendment No. 5)* Nature Vision, Inc. (Name of Issuer) Common Stock, par value $.16 per share (Title of Class of Securities) 63902E 10 6 (CUSIP Number) J.C. Anderson Inchan Hwang Gray Plant Mooty 500 IDS Center Minneapolis, Minnesota55402 (612) 632-3000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 19, 2007 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. ¨ Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.63902E 10 6 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Richard P. Kiphart 2. Check the Appropriate Box if a Member of a Group (See Instructions)Not applicable (a) (b) 3. SEC Use Only 4. Source of Funds (See Instructions)OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)Not applicable 6. Citizenship or Place of OrganizationUnited States Number of 7. Sole Voting Power550,752** Shares Beneficially 8. Shared Voting Power0 Owned by Each 9. Sole Dispositive Power550,752** Reporting Person With 10. Shared Dispositive Power0 ** See Item 5. 2 11. Aggregate Amount Beneficially Owned by Each Reporting Person550,752** 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11)23.8%** 14. Type of Reporting Person (See Instructions)IN ** See Item 5. Item 1. Security and Issuer. The class of equity security to which this Schedule 13D relates is common stock, par value $.16 per share, of Nature Vision, Inc.The name and address of the principal executive offices of the issuer of such securities are Nature Vision, Inc., 1480 Northern Pacific Road, Brainerd, Minnesota 56401. Item 2. Identity and Background. (a)This statement is being filed by Richard P. Kiphart. (b)Mr. Kiphart’s address is c/o William Blair & Company, L.L.C., 222 West Adams Street, Chicago, Illinois 60606. (c)Mr. Kiphart is a principal of William Blair & Company, L.L.C., an investment banking firm. (d)During the last five years, Mr. Kiphart has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)During the last five years, Mr. Kiphart has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of which he was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Mr. Kiphart is a citizen of the United States. Item 3. Source and Amount of Funds or Other Consideration. On October 19, 2007, Nature Vision, Inc. (the “Company”) borrowed $1,000,000 from Mr. Kiphart, a director of the Company, under the terms of a Demand Promissory Note dated October 19, 2007 to meet its short term cash flow requirements.In consideration for Mr. Kiphart’s loan of $1,000,000 to the Company, the Company issued to Mr. Kiphart a warrant to purchase 100,000 shares of the Company’s common stock at an exercise price of $2.21 under the terms and conditions of the Warrant for the Purchase of Shares of Common Stock of Nature Vision, Inc., dated October 19, 2007.The warrant provides that Mr. Kiphart may exercise the warrant at any time on or after October 20, 2007, and on or prior to October 19, 2009. 3 Item 4. Purpose of Transaction. As noted in Item 3 above, Mr. Kiphart acquired the warrants to purchase 100,000 shares of the Company’s common stock in connection with his loan of $1,000,000 to the Company.Mr. Kiphart acquired the warrants for investment purposes. Mr. Kiphart presently does not have plans or proposals that relate to or would result in transactions described in paragraphs (a) through (j) of Item 4 of Schedule 13D, but he reserves the right to formulate such plans or proposals, and to take action with respect thereto. Item 5. Interest in Securities of the Issuer. (a)Mr. Kiphart is the beneficial owner of 550,342 shares of common shares of the Company (which includes 6,800 shares which may be purchased upon exercise of a stock option and 100,000 shares of which may be purchased upon exercise of the warrant referenced in Item 3), representing approximately 23.8% of the outstanding common stock of the Company. (b)Mr. Kiphart has the sole power to vote and the sole power to dispose of 550,342 common shares of the Company (which includes 6,800 shares which may be purchased upon exercise of a stock option and 100,000 shares of which may be purchased upon exercise of the warrant referenced in Item 3). (c)The only transaction in the Company’s common shares that was effected by Mr. Kiphart during the past 60 days is that described in this Schedule 13D. (d)Not applicable. (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Not applicable. Item 7. Material to be Filed as Exhibits. Exhibit No. Description 4 1. Demand Promissory Note dated October 19, 2007 in the principal amount of $1,000,000 executed by Nature Vision, Inc. in favor of Richard Kiphart (previously filed as Exhibit 10.1 to the Company’s Form 8-K dated October 25, 2007). 2. Warrant for the Purchase of Shares of Common Stock of Nature Vision, Inc. dated October 19, 2007 issued to Richard Kiphart (previously filed as Exhibit 10.2 to the Company’s Form 8-K dated October 25, 2007). SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: December 10, 2007 /s/ Richard P. Kiphart Richard P. Kiphart 5
